DETAILED ACTION
 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/25/2021 is considered by the examiner.
Claim Status
Claims 1-7 are pending.
Prior Art Relied Upon
The following is a list of prior art references relied upon in this office action
Patent /Citation
Patentee/Author
JP 2011207398 A
HAKODA
JP 2007168671 A
SUGIMOTO
US 9649896 B1
Lin


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over HAKODA and SUGIMOTO.
With respect to claim 1, HAKODA discloses a tire system for estimating a tire wear state (Abstract: an on-vehicle tire management device capable of informing of the replacement timing of a tire automatically), comprising: 
a tire side device that is arranged corresponding to a tire provided in a vehicle and transmits data related to the tire (As disclosed in the description of embodiment section, a wireless tag 3 is embedded in the tire 2 and read and transmit information about the tire); and 
a wear estimation unit configured to estimate a tire wear state based on the data related to the tire (AS illustrated in Fig. 1, the vehicle-mounted tire management device 1 receives predetermined information from the wireless tag 3 embedded in the tire 2 and notifies the tire replacement time), 
wherein the tire side device holds data related to an elapsed time since the tire was manufactured as data related to the tire (as disclosed in the description of embodiment section and illustrated in Fig. 1, tire ID stored in the wireless tag 3 stores maximum available time Tmax of the tire), 
and transmits the data related to the elapsed time to the wear estimation unit (description of embodiment section discloses the on-vehicle tire management device acquires a maximum available time Tmax of the tire), and 
the wear estimation unit includes an information input unit configured to input the data related to a tire type (Step 03 in Fig. 2 discloses the control unit 5 secures a storage area for storing the tire information of the tire ID in the storage unit 6 ), and 
a control unit (control unit 5) configured to transmit the data related to the tire type to a communication center having a database that stores a life performance value that is an index on a The communication unit 4 wirelessly reads the tire ID, the maximum travelable distance Kmax, from the wireless tag 3 in which the tire 2 is embedded, and outputs the tire ID, to the control unit 5), to acquire a data related to the life performance value corresponding to the tire type represented by the data related to the tire type transmitted from the communication center (in Step S04, the control unit 5 acquires tire information corresponding to the ID. The tire information to be read is the tire ID, the maximum travelable distance Kmax, the maximum usable time Tmax, the cumulative travel distance Ksum1, and the cumulative use time Tsum1), and 
to estimate the tire wear state based on the life performance value in addition to the mileage and the tire deterioration degree (Following S04, the control unit 5 performs a warning process at the tire replacement time using the tire information read in S04 and the value calculated in S05).
HAKODA discloses the on-vehicle tire management device informs that it is the replacement timing of the tire through a display device 11 or speaker 12 when the accumulated value of the used time of the tire is longer than the maximum available time Tmax or when the accumulated value of the travel distance of the tire is longer than the maximum travelable distance Kmax. 
However, HAKODA does not explicitly disclose the wear estimation unit estimates a tire wear state based on a mileage from the start of use of the tire and a tire deterioration degree indicated by the data related to the elapsed time.
SUGIMOTO related to a tire damage determination apparatus discloses a damage determination section 103 determines the tire damage by making reference to the history of 
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of HAKODA with the teachings of SUGIMOTO  in order for HAKODA’s invention to estimate tire wear states disclosed in SUGIMOTO’s invention for the predicable benefit of determining tire damage with high accuracy.
With respect to claim 2, HAKODA and SUGIMOTO disclose the tire system according to claim 1 above. SUGIMOTO further discloses the wear estimation unit estimates the tire wear state by correcting a reference wear amount, which is a reference value of the tire wear amount calculated based on the mileage, based on the tire deterioration degree (Tech-solution section discloses the damage determination means may determine tire damage with reference to the stored travel distance information and force acting on the tire in the past, and therefore it is possible to accurately determine the tire damage).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of HAKODA with the teachings of SUGIMOTO  in order for HAKODA’s invention to estimate tire wear states disclosed in SUGIMOTO’s invention for the predicable benefit of determining tire damage with high accuracy.
With respect to claim 3, HAKODA and SUGIMOTO disclose the tire system according to claim 1 above. HAKODA further discloses the tire side device includes a rotation detection unit configured to output a detection signal according to a rotation of the tire (description section discloses the acceleration sensor 10 detects at least the acceleration of the longitudinal direction of the tire), and a control unit configured to be a distance acquisition unit that calculates the mileage based on the detection signal (claim 1 discloses a control unit for calculating a cumulative value of the usage time or a cumulative value of the mileage of the tire currently mounted on the vehicle), and to control transmission of data related to the mileage in addition to data related to the elapsed time (description of the embodiment the in-vehicle tire management device 1 includes a communication unit 4 that receives various information from the wireless tag 3 and a control unit 5 that calculates a tire replacement time based on the various information acquired by the communication unit 4). 
HAKODA is silent about  disclose the wear estimation unit estimates the tire wear state based on the data related to the mileage and the data related to the elapsed time.
SUGIMOTO disclose the wear estimation unit estimates the tire wear state based on the data related to the mileage and the data related to the elapsed time (abstract section discloses a tire damage determination apparatus discloses a damage determination section 103 determines the tire damage by making reference to the history of forces, the elapsed time information, the mileage information, and the air pressure information which are retained).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of HAKODA with the teachings of SUGIMOTO  in order for HAKODA’s invention to estimate tire wear states disclosed in SUGIMOTO’s invention for the predicable benefit of determining tire damage with high accuracy.
With respect to claim 5, HAKODA and SUGIMOTO disclose the tire system according to claim 1 above. SUGIMOTO further discloses the tire side device is a sensor transmitter that detects a tire pressure in a tire pressure monitoring system and transmits data related to the tire As shown in FIGS. 1 and 2, each of the wheels 14 is equipped with a TPMS), and as the data related to the tire, while holding the data related to the elapsed time since the tire was manufactured (the first embodiment section the IC tag 113 stores identification information such as the type, date of manufacture, and tire 18 ID), resets the elapsed time when the tire is replaced, and newly holds the time from a tire replacement as data related to the elapsed time (the ECU 100 determines that the tire 18 has been replaced, and generates travel distance information indicating the distance traveled by the vehicle 10 anew. The storage device 104 sequentially stores the added travel distance information in association with the tire 18 ID).
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of HAKODA with the teachings of SUGIMOTO  in order for HAKODA’s invention to estimate tire wear states disclosed in SUGIMOTO’s invention for the predicable benefit of determining tire damage with high accuracy.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over HAKODA and SUGIMOTO as applied to claim 1 above, and further in view of Lin.
With respect to claim 7, HAKODA and SUGIMOTO disclose the tire system according to claim 1 above. HAKODA modified by SUGIMOTO is silent about the wear estimation unit is a portable device provided separately from the vehicle and possessed by the user.
Lin directed to tire pressure monitoring system discloses the wear estimation unit is a portable device provided separately from the vehicle and possessed by the user (col. 8 lines 53-58 discloses the remote controller (4) has a mobile device (41), and it is electrically connected to the remote transceiver unit (42) of the mobile device 41).
.
Allowable Subject Matter
With respect to claims 4 and 6, the references separately or in combination do not appear teach the wear estimation unit includes an information input unit configured to input data and a control unit configured to estimate the tire wear state using the data input from the information input unit, the information input unit inputs data related to the mileage, and the control unit estimates the tire wear state based on the data related to the mileage input from the information input unit and the tire deterioration degree indicated by the data related to the elapsed time transmitted from the tire side device.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: see PTO-892 Notice of References Cited. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861       

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861